Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2013 Page 1of9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ADAM COMMUNITY CENTER,

a domestic nonprofit corporation, a/k/a

ADAM COMMUNITY (ACC), a
domestic nonprofit corporation,

Plaintiff,
V.

CITY OF TROY, et al,
Defendants.

Amy V. Doukoure (P80461)

Council on American Islamic Rel.

Attorney for Plaintiff

30201 Orchard Lake Road #260
Farmington Hills, Ml 48334
(248) 559-2247 — Phone
adoukoure@cair.com

Brandon Bolling (P60195)
Richard Thompson (P21410)
Attorneys for

Defendant Glenn Clark

24 Frank Lloyd Wright Drive
P.O. Box 393

Suite J-3200

Ann Arbor, Ml 48106
bbolling@thomasmore.org
rthompson@thomasmore.org

Civil Action No. 18-13481

Hon. Nancy G. Edmunds

Lori Grigg Bluhm (P46908)
Allan T. Motzny (P37580)
Attorneys for Defendants City
of Troy, Troy City Council, Troy
Planning Commission, Troy
Zoning Board of Appeals, Daniel
Agaus, David Eisenbacher,
Orestis Kaltsounis, Padma
Kuppa, and James McCauley
500 W. Big Beaver Road

Troy, MI 48084

(248) 524-3320 — Phone
Bluhmlg@troymi.gov
motznyat@troymi.gov

DEFENDANTS DANIEL AGAUS, DAVID EISENBACHER, ORESTIS
KALTSOUNIS, PADMA KUPPA, AND JAMES MCCAULEY’S REPLY TO
PLAINTIFF’S RESPONSE TO MOTION FOR SUMMARY JUDGMENT
Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2014 Page 2 of 9

REPLY TO PLAINTIFF’S STATEMENT OF FACTS

Plaintiff's response has failed to raise a genuine dispute as to any material
fact that precludes summary judgment in favor of the individual defendants.
Municipal proceedings are unique, since there are minutes recording the
history, and judicial notice is appropriate as a means to establish these facts
and also municipal ordinances and state statutes and property sales. As a
result, this Court should reject Plaintiff's assertion that defendants were
required to attach affidavits to the motion to establish these items.
Additionally, Plaintiff has not and cannot successfully refute any of the factual
recitations in defendants’ motion, and some of Plaintiff's factual statements
are inaccurate or misleading.

Assuming that the Court considers it relevant, since it happened over six
years ago, Plaintiff's 2013 application for a community center at 4924
Rochester Road was administratively approved by the City’s Planning
Department (not the Planning Commission) on October 2, 2013. Plaintiff
incorrectly attributes the initial approval as a “variance approval,” (p. 2).
Based on subsequently received information challenging Plaintiff's application
materials, the ZBA was asked to hold a hearing to decide the proper zoning
ordinance interpretation, and this hearing allowed Plaintiff's attorney and

members of the public to provide additional information. After this January 21,
Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2015 Page 3of9

2014 hearing, the administrative approval was rescinded, since the building
did not meet the setbacks for houses of worship. Although Adam
subsequently applied for a setback variance from Section 6.21, Plaintiff was
notified on February 24, 2014 that the application was incomplete. The
building was sold on April 24, 2014, before the first available ZBA hearing
date. Amin Tr p 33, lines 17-25, Apx p 67."

Plaintiff also incorrectly argues that Embassy Covenant Church, which is a
house of worship that holds Sunday services at the Troy Community Center,
bears a similar zoning relationship (Plaintiff's Exhibit F). Unlike the property at
3635 Rochester Road, the Troy community center is located in a zoning
district that permits places of worship, and the building complies with the
setback requirements of Section 6.21 of the zoning ordinance. Also, Plaintiff
incorrectly characterizes the building on this property as “large assembly.”
There is no such classification in Troy’s zoning ordinance.

Contrary to Adam’s assertions on page 4, there is no evidence that
Defendant Kuppa wrote any articles critical of the Muslim religion. In fact, on
page 15 of Plaintiff's Exhibit | (a blog attributed to Kuppa), she states “/ will

standup for my Muslim American Sisters who choose to wear a hijab.”

 

' References to the appendix refer to the appendix filed with the individual
defendants’ motion for summary judgment unless otherwise indicated.

2
Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2016 Page 4of9

Plaintiff also incorrectly faults the ZBA for failing to produce a traffic study
or parking study to support its decision to deny the requested variances at the
June 2018 ZBA meeting (pp. 4-8). This is tantamount to arguing that a judicial
decision should be reversed unless the Judge produces its own evidence to
support his/her decision. Instead, a variance applicant bears the burden to
demonstrate that the requested relief is warranted, and that the proposed
variances did not increase congestion in public streets or endanger the public
safety. This is a standard under Section 15.04.E.2.e of Troy's zoning
ordinance, Apx p 17, and Plaintiff had many options to satisfy this burden,
including having its own traffic and parking survey.

Plaintiff also chides the ZBA for its discussion of the existing building, and
whether or not moving the building was feasible in order to satisfy the setback
requirements. Once again, this dialogue shows that the ZBA members were
complying with their duty under Section 15.04.E.4 of the zoning ordinance,
Apx p 17, which prohibits the granting of any variance where a different
solution not requiring a variance is possible.

On pages 8-11, Plaintiff unsuccessfully argues that in December 2018,
another variance applicant (Coopers Hawk) received more favorable
treatment, and erroneously concludes that this is evidence of defendant's

alleged religious bias. Plaintiff attaches the transcript of the December 2018
Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2017 Page 5of9

hearing (Exhibit M), and it is clear that the two situations are not comparable.
First, Coopers Hawk is located in a form based district, which is
distinguishable from the GB zoned district where Plaintiff's property is located.
Unlike the GB district, the form based district requires the building to be no
more than ten feet from the roads, and since this was a unique parcel, there
were three front yards, so absent a variance, the Coopers Hawk building
would have been very close to Big Beaver Road and two side roads.
(Plaintiffs Exh M, p 41). In contrast, the GB zoning district requires Plaintiff's
building to be at least 50 foot from Rochester Road, and it has only one front
yard. The Coopers Hawk property was vacant and the applicant was only
seeking two variances, (Plaintiff's Exh M, p 41-42), whereas Plaintiff was
seeking seven, and some of these requests were for the entire 50 feet. The
Coopers Hawk applicant clearly satisfied the variance criteria, where the
property itself had “exceptional characteristics.” See Section15.04.E.2.a.
Plaintiff did not demonstrate any exceptional characteristics of the property
itself at 3635 Rochester Road to justify its requested variances.

Plaintiff also argues that the imposition of a three minute time limit for
public comment at the hearing on Adam’s variance requests was not similarly
imposed at other ZBA hearings, including but not limited to the December

2018 hearing for Coopers Hawk. However, the meeting room was packed for
Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2018 Page 6 of 9

the Adam hearing, and approximately 50 persons spoke (Apx pp 191 — 247),
whereas there was no one who provided public comment for the Coopers
Hawk hearing. (Plaintiff's Exh M, p 57-58). The ZBA’s three minute time limit
was justifiable, and not evidence of defendant's alleged religious bias.
ARGUMENT
A. QUALIFIED IMMUNITY

In a case where a defendant raises the defense of qualified immunity,
the “plaintiff bears the burden of showing that the defendant’s conduct violated
a right so clearly established that a reasonable official in his position would
have clearly understood that he or she was under an affirmative duty to refrain
from such conduct.” Estate of Hill v Miracle, 853 F3d 306, 312 (CA 6, 2017).
In this case, the transcript of the hearing demonstrates that the individual
Defendants based their denial of Adam’s seven variance requests on
legitimate public safety concerns. Plaintiff has not tendered any proof that any
of the individual Defendants acted with discriminatory intent. Plaintiff relies on
Muslim Community Association of Ann Arbor and Vicinity, 947 F Supp 2d 752
(ED Mich, 2013), which is distinguishable, since it was decided on a Rule
12(b)(6) motion. In such a case, Plaintiff only needs to “plead” sufficient facts
to state a claim in order to defeat the motion. /d., 757. In contrast, a Plaintiff

cannot rely on conjecture or conclusory accusations to survive a motion for
Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2019 Page 7 of9

summary judgment. Arendale v City of Memphis, 519 F3d 587, 605 (CA 6,
2008). In order to defeat a summary judgment motion, Plaintiff must produce
sufficient probative evidence that would permit a finding in its favor, which
must go beyond mere speculation. /d. In Arendale, Plaintiff filed a Section
1983 action, claiming that he was the subject of racially motivated
harassment. The plaintiff was a white police officer who argued that criticism
he received from his African-American supervisor proved racial animus. /d.,
605. However, only the plaintiff's personal opinion that he was the victim of
racial harassment was proffered. /d. Such conjecture was insufficient to
survive a motion for summary judgment. /d., 606.

Similarly, Plaintiff claims that Dr. Amin perceived the dialogue at the
ZBA hearing as a “threat to his community.” Plaintiff's brief, p 21. In particular,
Plaintiff argues that the statements indicating a variance was a request to
break the law made Dr. Amin feel “threatened and unwanted in the city of
Troy.” Instead, as noted in Defendants initial brief, these types of statements
convey the rule that variances should be sparingly granted, since a land use
variance is in essence a license to use property in a way that would not be
permitted under the zoning ordinance. Frericks v Highland Twp., 228 Mich
App 575, 582; 579 NW2d 441 (1998). Moreover, Dr. Amin’s “feelings” are

insufficient to demonstrate the Defendants acted with discriminatory intent.
Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2020 Page 8 of9

Plaintiff also contends that the ZBA’s grant of the two variances
requested by Coopers Hawk, and the denial of Plaintiff's seven variances
somehow evidences discriminatory intent. This is a meritless argument, since
the two applications are completely different. A municipality can consider
different types of variance requests and reach different results, and this alone
does not establish religious discrimination. Shepherd Montessori Center Milan
v Ann Arbor Charter Twp., 486 Mich 311, 322-323; 783 NW2d 695 (2010).

B. QUASI-JUDICIAL IMMUNITY

Defendants primarily rely on the quasi-judicial immunity arguments set forth
in the initial brief, but wanted to refute at least one inaccuracy contained in
Plaintiffs’ responsive brief. Plaintiff incorrectly argues on page 21 that the ZBA
has no ability to subpoena or cross-examine witnesses. This power is
authorized in the Michigan Zoning Enabling Act, MCL 125.602. The ZBA chair
is empowered to administer oaths and compel the attendance of witnesses.
With this correction, the variance procedure fits squarely within the
Cleavenger criteria (474 US 193 (1985)), and quasi-judicial immunity should
result in the dismissal of the individual defendants, who were independert,
required to follow the public hearing process, and to determine the potential
precedential impact, and a properly filed appeal allows for correctability.

Dated: December 30, 2019 s/Allan T. Motzny (P37580)
motznyat@troymi.gov

 
Case 2:18-cv-13481-NGE-APP ECF No. 40 filed 12/30/19 PagelD.2021 Page 9of9

Certificate of Service
| hereby certify that on December 30, 2019, | electronically filed Defendants’
Daniel Agaus, David Eisenbacher, Orestis Kaltsounis, Padma Kuppa, and
James McCauley’s Reply to Plaintiff's Response to Motion for Summary
Judgment with the Clerk of the Court using the ECF system which will send

notification of such filing to all parties of record using the ECF system.

s/Allan T. Motzny
Lori Grigg Bluhm (P46908)

Allan T. Motzny (P37580)
Attorneys for Defendants
500 W. Big Beaver Road
Troy, MI 48084
(248) 524-3320

Dated: December 30, 2019 motznyat@troymi.gov

 
